Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claim 19 is objected to because of the following informalities:  the claim is directed towards a method; however, its parent claim (claim 5) is based on a system and therefore, the claim appears to be an improper dependent claim. It appears it should be dependent on method claim 16 instead.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 10, 12, 13-15 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirotaka et. al. (WO2018110305).

1. A simulation manager that generates and trains simulators that are used to train automated reinforcement-learning-based application managers, the simulation manager comprising: 
one or more computer systems, each having one or more processors, one or more memories, one or more data-storage devices, and one or more communications subsystems (see the system of fig. 1); and 
processor instructions, stored in one or more of the one or more memories and one or more data-storage devices that, when executed by one or more of the processors, control the one or more computer systems (see paras. 9 and 10 of page 6) to: 
see the simulator generating feature of para. 7 of page 3. Also, see simulation generation feature in the second and third paras. Of page 4); 
train the generated simulators to simulate a computing environment controlled by an automated reinforcement-learning-based application manager (the training is provided via the agent learning model in para. 8 of page 3); and 
provide a management interface to human domain experts for providing simulator-configuration input (see the first five paras. Of page 6, which includes an i/o unit and indicates how it is used).
2. The simulation manager of claim 1 wherein the simulator repeatedly receives a next action a and returns, in response, a next state s' and a reward r (see the states and reward in the third para. On page 3). 3. The simulation manager of claim 2 wherein the simulator implements a first parametrized function that receives a current state s and a next action a and returns the next state s' and a second parametrized function that receives a state s and returns a reward r (see the fourth and fifth paras. On page 5). 4. The simulation manager of claim 3 wherein the simulation manager generates a simulator by: choosing one or more machine-learning models to implement the first parametrized function and the second parameterized function; and initializes the machine-learning models (see the third para. On page 3, beginning with (in reinforcement learning… also, see the first agent (which executes a first function) and the second agent (which executes a second function) in the fourth para. From the bottom of page 17). 
10. The simulation manager of claim 4 wherein the management interface provides, for one or more of the machine-learning models used to implement the first and second parameterized functions, simulator-configuration-input features through which machine-learning model parameters can be specified (the agents cited in the rejection of claim 4 is considered to provide for the first and second models). 
see the vectors of agents A and B in the discussion of fig. 9 on page 9).
In reference to claims 13-15, see the rejection of claim 1-3 above in view of the autonomous (automatic) feature in the second to last para. Of page 3. 
The features of claim 20 are taught via claim 1 above.                                                           Allowable Subject Matter
Claims 5-9, 11, and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
5. The simulation manager of claim 3 wherein the simulation manager trains the generated simulators to simulate a computing environment controlled by an automated reinforcement-learning-based application manager by: receiving data collected from a computing environment controlled by an automated reinforcement-learning-based application manager, the data including action/current-state/next-state triples; and iteratively selecting a next action/current-state/next-state triple, inputting the action to the simulator, receiving an estimated next state and estimated reward from the simulator, computing a difference metric from the current state and next state, feeding the difference metric, action, and current state to the simulator, which adjusts one or more parameters of the first parametrized function to improve estimation of the next state; 6. The simulation manager of claim 5 wherein the current state and the next state are vectors containing metric and configuration elements; and wherein the distance metric is computed as 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN Q CHAVIS whose telephone number is (571)272-3720.  The examiner can normally be reached on Monday-Friday 9-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/JOHN Q CHAVIS/Primary Examiner, Art Unit 2193